BETTS, District Judge.
If this motion prevails, the order of the court awarding costs becomes, in effect, nugatory.
Deposition is a generic expression, embracing all written evidence verified by oath, and thus includes affidavits; but, in legal language, a distinction is maintained, in courts of law and chancery, between depositions and affidavits. A deposition is evidence given by a witness under interrogatories, oral or written, and usually written down by an official person; while an affidavit is the mere voluntary act of the party making the oath, and may be. and generally is, taken without the cognizance of the one against whom it is to be used. Bac. Abr. “Affidavit”; Jac. Law Diot. “Affidavit” and “Deposition”; Wyatt, Pract. Reg. c. 7.
Congress recognizes a distinction between the two methods of proof, by conferring authority on particular public officers to take affidavits aud depositions. Conk. Prac. 56, 253; Law, Prac. 41, 154.
The supreme court, in its rules, uses the terms “affidavits” and “depositions” as convertible expressions. S. C. Rules 9, 13, 21, 32, at law. In its equity rules, it marks the distinction more precisely. Rule SO. This court, in its rules in equity, includes under the description of depositions, affidavits offered to support the bill or the defence, in injunction cases (Rules of 1S3S. 105,106); and, *101anterior to February 20th, 1S53, costs were Taxed, in tliis court, to solicitors, for tbe preparation of affidavits read in injunction causes, under tbe rules authorizing tbe use of depositions. According to that usage, tbe charge in question would have been a legitimate item for taxation, at tbe rate of allowance then sanctioned. It is now sought to be taxed as a particular authorized by tbe act of congress of February 2G, 1853 (10 Stat. Hid).
Tlie provisions of that statute are: “In a trial before a jury, in civil and criminal causes, or before referees, or on a final bearing in equity or admiralty, a docket fee of $2U.” “In cases at law, where judgment is rendered without a jury, $10, and $5 where a cause is discontinued.” “For each deposition taken and admitted as evidence in the cause, $2.30.'’ And the act peremptorily directs, that “no other compensation shall be taxed and allowed” to solicitors, &c. This enactment is not left open to any liberality of in-tendment, but must be rigorously enforced, conformably to the mandate of congress.
This whole provision covering taxable proceedings has, manifestly, direct relation to those which are final in the cause, and not to interlocutory or incidental ones, so familiar in our practice, however necessary they may' be lo its progress. That branch of practice, as a ground of remuneration to attorneys and solicitors, is abrogated by the statute, in so far as their compensation is chargeable upon the adverse party.
The expenses in question accrued on a motion for a preliminary' injunction, which was in no way conclusive upon either party as to the merits of the cause; and. in that condition of the pioeeeding. the charge cannot be brought within the grant of costs made in the statute. The court, in its order made upon the motion, treated it as preliminary only, and not one on final hearing. It is the costs on final hearing alone, which are by the statute chargeable byr one party against the other. Had these affidavits, in such state of the cause, been admitted in evidence, I should have no doubt that, although not in strict legal nomenclature depositions, they might bo regarded as within the intention of congress, and be taxable under the denomination of depositions; but I can find no warrant in the act for their taxation against the plaintiffs, under the facts of the case, ev“n if they had been brought in under a formal commission issued in the cause, or had been taken do bene esse under the 30th section of the judiciary act. I consider the item as not taxable, because the proofs were not admitted on a final hearing of the cause, without considering it of moment whether they can be appropriately termed depositions.
The taxation of $35 for the depositions in question must be set aside.